Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: terminal configured to and controller configured to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0373173, hereinafter Wang).
Re claim 1, Wang discloses, a remote display system comprising: a robot (figs 1-8); a display terminal (fig 20, 2000) configured to communicate with the robot, the robot including a camera (first gimbal, 2004a) configured to capture an image of surroundings of the robot, and transmitting, to the display terminal (pars [0320]-[0321], see also fig 31), monitor image information based on a captured image by the camera, the display terminal including a terminal display unit (fig 20), receiving the monitor image information, and displaying, on the terminal display unit, a monitor screen including a monitor image based on the captured image (fig 20).
In an alternate embodiment, Wang discloses a screen display controller (inherent based on figs 20-23, pars [0351] and [0357]) configured to perform a first screen switching process of switching the monitor screen to be displayed on the terminal display unit from a first monitor screen for displaying a first image range of the captured image to a second monitor screen for displaying a second image range different from the first image range of the captured image, in accordance with a predetermined screen switching condition (pars [0351] and [0357]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine embodiments of Wang in order to allow a user to monitor the images captured by the robot but also to rapidly switch between images to capture a desired field of view.
Re claim 9, Wang discloses the limitations of claim 1 including wherein the robot includes a body unit, and a head unit configured to rotate or swing with respect to the body unit, and the camera is provided in the body unit (figs 2-8).
Re claim 17, Wang discloses the limitations of claim 1 including further comprising a camera image-capturing range controller configured to control an image-capturing range of the camera to include all of image parts of a person and another robot present in the surroundings of the robot in the captured image by the camera (figs 20-23, pars [0351] and [0357], selecting a field of view is equivalent to control an image range regardless of who/what is in the field of view).
Claims 21 and 22 are rejected for the reasons stated in claim 1. The robot and display terminal as claimed would have been obvious and expected by the system of Wang.

Claim(s) 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Altuev et al. (DE 102018118423, hereinafter Altuev).
Re claim 2, Wang discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Altuev as follows: further comprising an in-motion object recognition unit configured to recognize an object in motion present in the surroundings of the camera (par [0049]), wherein the in-motion object recognition unit sets, as the screen switching condition, that the object in motion is recognized outside a first image-capturing range corresponding to the first image range within an image-capturing range of the camera, and the screen display controller sets the second image range to include an image part of the object in motion (par [0049]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine an in-motion object recognition unit configured to recognize an object in motion present in the surroundings of the camera, wherein the in-motion object recognition unit sets, as the screen switching condition, that the object in motion is recognized outside a first image-capturing range corresponding to the first image range within an image-capturing range of the camera, and the screen display controller sets the second image range to include an image part of the object in motion with the system of Wang in order to more easily track and view an object that moves out of frame without having to move the robot.
Re claim 3, the combination of Wang and Altuev discloses the limitations of claim 2 including wherein the in-motion object recognition unit recognizes either a person or another robot that is in motion as the object in motion (Altuev par [0022]).
Re claim 6, Wang discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by Altuev as follows: wherein the screen display controller sets the first image range to include all of image parts of a person and another robot included in the captured image (pars [0022] and [0049]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the screen display controller sets the first image range to include all of image parts of a person and another robot included in the captured image with the system of Wang in order to more easily track and view an object that moves out of frame without having to move the robot.

Allowable Subject Matter
Claims 4, 5, 7, 8, 10-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696